Citation Nr: 1024141	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
September 1960.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a Board hearing in September 2008; the transcript is of 
record.  This matter was remanded in April 2009.


FINDINGS OF FACT

1.  The Veteran does not have asbestosis or any other 
asbestos-related disease.

2.  The Veteran's lung disabilities, to include chronic 
obstructive pulmonary disease and asthmatic bronchitis are 
not due to exposure to asbestos in service, nor are such 
disabilities otherwise related to the Veteran's military 
service.  


CONCLUSION OF LAW

A lung disability, to include chronic obstructive pulmonary 
disease and asthmatic bronchitis, was not incurred in or 
aggravated by the Veteran's active military service.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA 
letters issued in September 2003 and December 2003.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The VCAA letters have clearly advised the 
Veteran of the evidence necessary to substantiate his claim.  

In March 2006 and June 2009, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with 
the instructions in the April 2009 Board Remand.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record 
contains the Veteran's service treatment records and post-
service medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent a VA examination and a VA opinion was 
proffered in June 2009.  Collectively, such examinations are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With regard to arguments raised as to asbestos exposure, 
there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The aforementioned provisions of M21-1 have been rescinded 
and reissued as amended in a manual rewrite (MR) in 2005.  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 
2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."  The 
Court has held that VA must analyze an appellant's claim of 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  An asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists are 
to develop any evidence of asbestos exposure before, during 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.  

The Veteran asserts that he has chronic obstructive pulmonary 
disease (COPD) that is due to his exposure to asbestos in 
service.  Specifically, the Veteran contends that he was 
assigned to the engine room, where he was required to make 
repairs to pipes wrapped in asbestos.  

In April 2006, the Veteran underwent a VA examination.  The 
examiner noted review of the record and conducted a physical 
examination of the Veteran.  There were no findings 
consistent with asbestosis.  A biopsy showed necrotic tissue 
only without any malignancy.  There were no asbestos fibers 
noted on the biopsy.  The examiner noted a longstanding 
history of obstructive sleep apnea, recurrent episodes of 
bronchitis, as well as nicotine addiction that is more likely 
than not due to his COPD.

In June 2009, a VA examiner reviewed the claims folder to 
determine whether his lung disability is due to service.  The 
examiner noted review of the claims folder, to include 
service treatment records which reflected one episode of 
bronchitis in March 1958, but a negative separation 
examination.  The examiner noted a smoking history of one 
pack per day until 1977.  In prior evaluations, it was 
indicated that the Veteran had two to four packs of 
cigarettes daily for approximately 20 years.  It was also 
indicated that he had a combination diagnosis of asthmatic 
bronchitis and emphysema and he was using inhaled 
bronchodilators.  In 1984, severe obstructive sleep apnea was 
diagnosed.  From 1997, he has had COPD with findings 
consistent with long-standing asthmatic bronchitis with 
exacerbation secondary to bronchitis and sleep apnea.  A 2004 
biopsy of the right lower lung showed necrotic tissue 
consistent with a granuloma, consistent with granulomatous 
disease, not cancer.  The examiner's impressions were:  
history of asbestos exposure in service; history of smoking; 
history of severe obstructive sleep apnea status post 
tracheostomy; history of recurrent respiratory tract 
infections after tracheostomy; lung nodule status post biopsy 
consistent with granuloma, not malignant; seasonal allergies; 
coronary artery disease; obesity; history of COPD and 
asthmatic bronchitis; and, history of diabetes mellitus, type 
II.  The examiner stated that his COPD and asthmatic 
bronchitis are most likely secondary to his history of 
smoking, seasonal allergies, history of tracheostomy, and 
recurrent infections.  

The examiner opined that there is not a 50 percent 
probability or greater than his lung disability is related to 
service.  The examiner stated that it is clear that he was 
exposed to asbestos.  However, his CT scan and x-rays did not 
show any significant objective evidence of asbestos lung 
disease.  There are no pleural plaques.  There is just some 
mild left-sided pleural thickening and one area of linear 
scarring which could be secondary to his previous history of 
recurrent pseudomonas pneumonia in the past.  He also had 
significant smoking exposure and did have significant 
respiratory difficulty after his tracheostomy was placed with 
recurrent infections.  This subsequent injury to the lung has 
made him prone to his recurrent respiratory infections.  
Further, he has seasonal allergies which can contribute to 
his respiratory difficulties.  Because he is overweight, 
there is potential that he has reflux and gastric aspiration 
which also could irritate his upper airway.  The respiratory 
symptoms are not due to asbestos exposure but due to above 
mentioned smoking, sleep apnea, and recurrent lung 
infections.  Furthermore, the records indicate that his 
pulmonary function testing is more consistent with 
significant restriction which is secondary to his being 
overweight rather than interstial lung disease or pleural 
disease from asbestos exposure.

Based on review of the evidence of record, even if the Board 
were to concede the Veteran's claims of exposure to asbestos 
during service (see McGinty, 4 Vet. App. at 432) are 
plausible, the claim of service connection for asbestosis 
must still be denied.

As detailed, the April 2006 and June 2009 VA examiners 
specifically concluded that the Veteran does not have 
asbestosis nor an asbestos lung disease.  Likewise, the VA 
and private medical records on file do not reflect treatment 
for asbestosis or an asbestos-related lung disease.  As 
detailed, the Veteran has been treated for COPD and asthmatic 
bronchitis.  The June 2009 VA examiner opined, however, that 
such disabilities were likely due to his history of smoking, 
seasonal allergies, history of tracheostomy, and recurrent 
infections.  Thus, even assuming that the Veteran was exposed 
to asbestos in service, there is a clear preponderance of 
evidence that his current disabilities are not due to such 
exposure.

As there is no evidence that the Veteran has an asbestos 
related lung disability, the Board has also considered 
whether his COPD or asthmatic bronchitis are otherwise 
related to service.  These disabilities were first shown 
decades after separation from active service, and there is no 
objective medical evidence to reflect that such disabilities 
are due to service.  As detailed, on separation from service, 
the examination report was negative for any respiratory 
symptomatology or disability.  The June 2009 examiner 
considered the isolated episode of bronchitis in March 1958, 
and still concluded that his COPD and asthmatic bronchitis 
were not due to service, but rather seasonal allergies, 
history of tracheostomy, smoking, and recurrent infections.  
The examiner also indicated that his respiratory symptoms are 
due to his sleep apnea and obesity.

The Board is cognizant of the fact that the Veteran feels he 
has symptoms and/or medical disabilities due to exposure to 
asbestos during service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disability 
or conclude any condition is etiologically related to 
asbestos exposure.  Even medical experts require pulmonary 
function testing, x-rays and other diagnostic measures to 
correctly identify the nature of pulmonary disease.  The 
Board is not necessarily concluding that he was not exposed 
to asbestos during service, but without medical evidence of a 
disability due to that exposure, the claim must be denied.  
Exposure to asbestos, in and of itself, is not considered a 
disability for VA purposes.

The preponderance of the evidence establishes that the 
Veteran's COPD and asthmatic bronchitis are not due to 
exposure to asbestos in service, and there is otherwise no 
probative evidence of a nexus between the Veteran's 
disabilities and his active service.  Thus, service 
connection is not warranted and the benefit of the doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disease and asthmatic 
bronchitis, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


